MOTION TO DISMISS WITH PREJUDICE

NOW INTO COURT, through undersigned counsel, comes plaintiff, RAYMOND LARRY STOCKLE, husband of/and KAY STOCKLE, who, upon suggesting to this Honorable Court that all claims arising under the above entitled and numbered cause have been fully settled and compromised, and respectfully move this Honorable Court to dismiss the above entitled and numbered cause, in its entirety, with prejudice.
Respectfully submitted,
/s/_
RUSS M. HERMAN (Bar #6819)
Herman, Herman, Katz & Cottar

ORDER

Considering the foregoing motion;
IT IS ORDERED BY THE COURT that the action entitled Raymond Larry Stockle, et al v. Zimmer, USA, Inc., et al, 610 So.2d 132, on the Docket of the Supreme Court for the State of Louisiana, be and it is hereby dismissed, in its entirety, with prejudice.